DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 03/11/2022.  
Claim(s) 1-23 is/are pending in the application.
Independent claim(s) 1, 12-13 was/were amended.

Response to Arguments
Applicant's argument(s), regarding the portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 12-13), filed 03/11/2022, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using Lee to be relied upon for the aforementioned amended portion(s). 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Coffman discloses in claim 40, that selecting of a machine training model may depend upon an identification of a fabrication material received by the graphical user interface tool. Simply, the user inputs information in order to select a corresponding machine learning model. Examiner views such a feature as knowledge generally available to one of ordinary skill in the art.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simula et al. (US 2016/0350907 A1) in view of Dal Mutto et al. (US 2019/0096135 A1), Coffman et al. (US 2019/0271966 A1) and Lee et al. (US 2018/0138996 A1).

In regards to claim 1, Simula teaches a method for context-aware identification of anomalies in civil infrastructure, comprising:
applying an anomaly identification model to features extracted from visual multimedia content showing at least a portion of civil infrastructure in order to determine at least one anomalous portion shown in the visual multimedia content, a type of each anomalous portion, and a quantification of each anomalous portion (e.g. [0003]: detecting defects and integrating high speed acquisition and data processing of roadway and bridge subsurface and surface defects; [0034]-[0035]: enable accurate and repeatable infrared and visible spectrum scanning; this allows surface and sub-surface conditions to be sensed and reported to an on-board processor; information about roadway and bridge deck sub-structures and surface defects can be integrated and processed while the vehicle moves at normal highway speeds; accurately, quickly, and reliably locates, identifies and quantifies the structural conditions and integrity of the structural materials underlying the surfaces and sub-surface structures being scanned; [0038]-[0041]: scanning and scoping sensor head assembly 2 has four scanning and scoping sensors 11, 12, and 13; scanning sensor 11 comprises a visual band high-definition video camera that receives visible band video images of the surface to be scanned; scanning sensor 12 typically is a high-definition infrared camera that receives infrared video images of the surface to be scanned; distance measuring sensor or distance sensors 13 may, for example, include a laser range finder, having non-contact distance measuring capability); wherein the anomaly identification model is selected from among a plurality of anomaly identification models (e.g. [0047]: GPR effectively defines the subsurface contours of a pothole/cavity/inclusion ("slices"); signals from an IR sensor can define the defect's superficial footprint or perimeter; together, IR & GPR characterize the density, dimensions, volume and shape of the defect field under observation; with mathematical modelling, from a density reading or calculation, the field can be characterized by its precise location and as a void or inclusion (e.g. a rock, granite, asphalt or concrete) of some kind; Examiner’s note: this suggests the use of known models to be used in comparison for characterization of the identified defect); and
generating a semantically labeled three-dimensional (3D) model based on the at least one anomalous portion and the type of each anomalous portion, wherein the semantically labeled 3D model includes a plurality of points; the plurality of points including a plurality of anomalous points; wherein each anomalous point represents a respective anomalous portion of the at least one anomalous portion; wherein the plurality of anomalous points collectively defines a pattern of each of the at least one anomalous portion (e.g. as above, [0047]; see also [0070]: images from multiple sensors could then be stitched together in such a way as to provide images that portray the situation in three dimensions; this enables defect volumes to be calculated and be more accurately characterized; [0084]: an IR sensor 12 determines deterioration locations combined with 3-D GPR 23 to identify the 3 dimensional characteristics of the defect; this data fusion provides a 3 dimensional model of the void including volumes; Examiner’s note: as defects are located, identified and characterized by use of the images captured and/or 3D model produced, it may be viewed that these anomalies/defects are “semantically labelled”; further, as characteristics may be identified in 3D, this suggests the defect may include a plurality of points, which define the anomaly/defect pattern),
but does not explicitly teach the method, 
wherein the anomaly identification model is a machine learning model; 
wherein the selection of the machine learning model is based on a type of material identified in the visual multimedia content showing the at least a portion of civil infrastructure; and
wherein each anomalous point is visually distinguished to at least indicate the quantification of the respective anomalous portion.

However, Dal Mutto teaches a method, 
wherein the anomaly identification model is a machine learning model (e.g. [0022]: the inspection system may be configured to detect defects by: retrieving, from the metadata, a convolutional stage of a convolutional neural network and a defect detector; rendering one or more views of the 3-D model of the object; computing a descriptor by supplying the one or more views of the 3-D model of the object to the convolutional stage of the convolutional neural network; supplying the descriptor to the defect detector to compute one or more defect classifications of the object; and outputting the one or more defect classifications of the object; see also [0191]: training a convolutional neural network); and
wherein each anomalous point is visually distinguished to at least indicate the quantification of the respective anomalous portion (e.g. [0231]: analysis result data may include a result 3-D model, in which the shape of the result 3-D model may generally correspond to the shape of the object and in which defects and/or abnormalities in the object, as detected by the inspection agent 300, are highlighted in the result 3-D model; see also [0026]: result 3-D model may indicate a magnitude of the at least one defect at the location, and the magnitude may be shown as a color overlay on the view of the object through the display).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Simula to use machine learning, in the same conventional manner as taught by Dal Mutto as both deal with defect/anomaly detection. The motivation to combine the two would be that it would allow the detection of anomalies/defects to be improved through experience.

Further, Coffman teaches a method,
wherein the selection of the machine learning model is based on a type of material (e.g. [0093]: axioms generated by the machine learning models 501 can be specific or tailored to numerous fabrication materials; [0100]: machine learning models trained at 605 are selected based on different criteria depending on the problem to be solved and/or data available in the training set; Claim 40: selects from a set of available machine learning models, wherein the selected machine learning model depends upon an identification of a fabrication material).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Simula and Dal Mutto to select a model, in the same conventional manner as taught by Coffman as both deal with machine learning models. The motivation to combine the two would be that it would allow the selection of a machine learning model based on an inputted material.

Even further, Lee teaches a method, 
wherein the type of material is identified in the visual multimedia content showing the at least a portion of civil infrastructure (e.g. [0109]: the arithmetic device may analyze the building 1105 in the 2D image to identify a surface material of the building 1105).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the teachings/combination of Simula, Dal Mutto and Coffman to identify materials in an image, in the same conventional manner as taught by Lee as both deal with civil infrastructure imagery. The motivation to combine the two would be that it would allow the identification of materials a building/structure is made of.

In regards to medium claim 12 and system claim 13, claim(s) 12-13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 12-13 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, Simula discloses the use of a computer in paragraph [0103] that include a digital storage device and digital proprietary software programs. Furthermore, a computer is viewed to inherently include a processor and a medium that stores instructions.
	
In regards to claim 2, Simula teaches a method, further comprising:
semantically labeling the visual multimedia content based on the at least one anomalous portion and the type of each anomalous potion; wherein the semantically labeled 3D model is generated based further on the semantically labeled visual multimedia content (e.g. as above, [0047]: GPR effectively defines the subsurface contours of a pothole/cavity/inclusion ("slices"); signals from an IR sensor can define the defect's superficial footprint or perimeter; together, IR & GPR characterize the density, dimensions, volume and shape of the defect field under observation; [0070]: images from multiple sensors could then be stitched together in such a way as to provide images that portray the situation in three dimensions; this enables defect volumes to be calculated and be more accurately characterized; [0084]: an IR sensor 12 determines deterioration locations combined with 3-D GPR 23 to identify the 3 dimensional characteristics of the defect; this data fusion provides a 3 dimensional model of the void including volumes; Examiner’s note: as defects are located, identified and characterized by use of the images captured and/or 3D model produced, it may be viewed that these anomalies/defects are “semantically labelled”).

In regards to system claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.
	
In regards to claim 3, Simula teaches a method, wherein generating the semantically labeled 3D model further comprises:
extracting the pattern representing each of the at least one anomalous portion from the semantically labeled visual multimedia content; wherein the semantically labeled 3D model is generated based further on the extracted at least one pattern (e.g. as above, [0047]: GPR effectively defines the subsurface contours of a pothole/cavity/inclusion ("slices"); signals from an IR sensor can define the defect's superficial footprint or perimeter; together, IR & GPR characterize the density, dimensions, volume and shape of the defect field under observation; [0070]: images from multiple sensors could then be stitched together in such a way as to provide images that portray the situation in three dimensions; this enables defect volumes to be calculated and be more accurately characterized; [0084]: an IR sensor 12 determines deterioration locations combined with 3-D GPR 23 to identify the 3 dimensional characteristics of the defect; this data fusion provides a 3 dimensional model of the void including volumes; Examiner’s note: this suggests the modeling of the detected defect field, which suggests the extraction of the defect field from the captured images).

In regards to system claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.
	
In regards to claim 4, Simula teaches a method, wherein generating the semantically labeled 3D model further comprises:
generating a 3D model of the civil infrastructure based on the visual multimedia content (e.g. as above, [0047]: GPR effectively defines the subsurface contours of a pothole/cavity/inclusion ("slices"); signals from an IR sensor can define the defect's superficial footprint or perimeter; together, IR & GPR characterize the density, dimensions, volume and shape of the defect field under observation; [0070]: images from multiple sensors could then be stitched together in such a way as to provide images that portray the situation in three dimensions; this enables defect volumes to be calculated and be more accurately characterized; [0084]: an IR sensor 12 determines deterioration locations combined with 3-D GPR 23 to identify the 3 dimensional characteristics of the defect; this data fusion provides a 3 dimensional model of the void including volumes; Examiner’s note: this suggests the modeling of the detected defect field of the civil infrastructure);
creating a map of corresponding features between the visual multimedia content and the 3D model of the civil infrastructure (e.g. as above, [0047],[0070],[0074]; Examiner’s note: as images captured are used to detect/identify and characterize defects as well as to provide a 3D model, this suggests a mapping/correspondence between the images captured and the 3D model); and
semantically labeling the 3D model based on the semantically labeled visual multimedia content and the map of corresponding features (e.g. as above, [0047],[0070],[0074]; Examiner’s note: as defects are located, identified and characterized by use of the images captured and/or 3D model produced, it may be viewed that these anomalies/defects are “semantically labelled”).

In regards to system claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.
	
	In regards to claim 5, Dal Mutto also teaches a method, wherein semantically labeling the visual multimedia content further comprises:
applying a visually distinct marker to each anomalous point, wherein each visually distinct marker is a visually distinct color that is different from an original color of the anomalous point (e.g. as above, [0231]: analysis result data may include a result 3-D model, in which the shape of the result 3-D model may generally correspond to the shape of the object and in which defects and/or abnormalities in the object, as detected by the inspection agent 300, are highlighted in the result 3-D model; [0026]: result 3-D model may indicate a magnitude of the at least one defect at the location, and the magnitude may be shown as a color overlay on the view of the object through the display; Examiner’s note: highlighting of defects suggest marking of the defects in a visually distinct color).

In addition, the same rationale/motivation of claim 1 is used for claim 5.

In regards to system claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 6, the combination of Simula, Dal Mutto. Coffman and Lee teaches a method, wherein generating the semantically labeled 3D model includes modifying points of a 3D model representing the civil infrastructure (e.g. as above, [0231]: analysis result data may include a result 3-D model, in which the shape of the result 3-D model may generally correspond to the shape of the object and in which defects and/or abnormalities in the object, as detected by the inspection agent 300, are highlighted in the result 3-D model; [0026]: result 3-D model may indicate a magnitude of the at least one defect at the location, and the magnitude may be shown as a color overlay on the view of the object through the display; Examiner’s note: highlighting of defects may also be viewed as a modification of points pertaining to that of the defect; Simula relied upon for the object being that of civil infrastructure (see [0003]: detecting defects and integrating high speed acquisition and data processing of roadway and bridge subsurface and surface defects).

In regards to system claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

In regards to claim 7, Simula teaches a method, further comprising:
generating a report based on the semantically labeled visual multimedia content, wherein the report indicates a quantification of the at least one anomalous portion (e.g. [0035]: accurately, quickly, and reliably locates, identifies and quantifies the structural conditions and integrity of the structural materials underlying the surfaces and sub-surface structures being scanned; [0044]: there is created in the processor 7 a record, including the fields of information perhaps in tabular form described earlier which can later be retrieved and analyzed).

In regards to system claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

In regards to claim 8, Simula teaches a method, wherein the quantification of each of the at least one anomalous portion is an absolute size of the anomalous portion determined based on a known scale of the 3D model and a relative size of the at least one anomalous portion as compared to the 3D model (e.g. as above, [0047]: IR & GPR characterize the density, dimensions, volume and shape of the defect field under observation; [0084]: an IR sensor 12 determines deterioration locations combined with 3-D GPR 23 to identify the 3 dimensional characteristics of the defect; this data fusion provides a 3 dimensional model of the void including volumes; Examiner’s note: as it is able to characterize the dimensions and volume of the defect, this suggests a scale and relative size would be known).

In regards to system claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

In regards to claim 9, Simula teaches a method, wherein the quantification of each of the at least one anomalous portion is a relative size of the at least one anomalous portion as compared to the 3D model (e.g. as above, [0047]: IR & GPR characterize the density, dimensions, volume and shape of the defect field under observation; [0084]: an IR sensor 12 determines deterioration locations combined with 3-D GPR 23 to identify the 3 dimensional characteristics of the defect; this data fusion provides a 3 dimensional model of the void including volumes; Examiner’s note: as it is able to characterize the dimensions and volume of the defect, this suggests that a scale and relative size would be known).

In regards to system claim 21, claim(s) 21 recite(s) limitations that is/are similar in scope to the limitations recited in claim 9. Therefore, claim(s) 21 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

In regards to claim 10, Dal Mutto also teaches a method, wherein the plurality of points of the 3D model are points constituting any of: a plurality of parametric surface areas, a plurality of mesh triangles, and a point cloud (e.g. [0088]: a range image or depth image captured by a range camera 100 can be represented as a "cloud" of 3-D points, which can be used to describe the portion of the surface of the object (as well as other surfaces within the field of view of the depth camera)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Simula to generate a 3D model, in the same conventional manner as taught by Dal Mutto as both deal with defect/anomaly detection. The motivation to combine the two would be that it would allow the use of a different technique for the generation and representation of the 3D model.

In regards to system claim 22, claim(s) 22 recite(s) limitations that is/are similar in scope to the limitations recited in claim 10. Therefore, claim(s) 22 is/are subject to rejections under the same rationale as applied hereinabove for claim 10.

In regards to claim 11, Simula teaches a method, further comprising:
determining a condition state of the civil infrastructure based on the quantification of each of the at least one anomalous portion and at least one condition state policy, wherein each condition state policy defines a plurality of quantifications of different types of anomalies and a plurality of corresponding condition states (e.g. as above, [0035]: accurately, quickly, and reliably locates, identifies and quantifies the structural conditions and integrity of the structural materials underlying the surfaces and sub-surface structures being scanned).

In regards to system claim 23, claim(s) 23 recite(s) limitations that is/are similar in scope to the limitations recited in claim 11. Therefore, claim(s) 23 is/are subject to rejections under the same rationale as applied hereinabove for claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612